Citation Nr: 1508015	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  07-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee from March 22, 2006 to November 13, 2007.

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the left knee from November 13, 2007.

3.  Entitlement to service connection for a disorder of the right shoulder, to include as secondary to service-connected degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions dated November 2006 and November 2007 of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been before the Board in May 2010, January 2012, and August 2013.  On each of these occasions, the Board remanded the Veteran's appeal to the RO with instruction to obtain additional VA treatment records necessary to decide the claim, and, in the case of the January 2012 remand, to obtain a VA examiner's opinion on the issue of aggravation in regards to secondary service connection.  The RO has fully complied with these instructions.

The Board finds that the evidence in the record is now adequate to decide the Veteran's claims, and the Board is therefore satisfied that the instructions in its remands of May 2010, January 2012, and August 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From March 22, 2006 to November 13, 2007, the Veteran's degenerative arthritis of the left knee was supported by x-ray evidence and productive of limitation of motion, but was not productive of flexion limited to 30 degrees or less, extension limited to 15 degrees or more, ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or malunion of the tibia and fibula.

2.  From November 13, 2007, the Veteran's degenerative arthritis of the left knee was productive of malunion of the tibia and fibula with moderate knee disability, but was not productive of flexion limited to 30 degrees or less, extension limited to 20 degrees or more, ankylosis, recurrent subluxation or instability, or malunion of the tibia and fibula with marked knee disability.

3.  A right shoulder disorder was not related to degenerative arthritis of the left knee, or service.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative arthritis of the left knee, from March 22, 2006 to November 13, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

2.  The criteria for an evaluation in excess of 20 percent for degenerative arthritis of the left knee, from November 13, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5262 (2014).

3.  The criteria for service connection for a disorder of the right shoulder, to include as secondary to service-connected degenerative arthritis of the left knee, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated August 2006 and March 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his left knee in September 2006, November 2007, and June 2010, as well as VA examinations of his right shoulder in November 2007, April 2012, and August 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination reports also addressed and described the functional effects caused by the Veteran's degenerative arthritis.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

The Veteran seeks an increased rating for degenerative arthritis of the left knee.  In his March 2006 claim, the Veteran reported a worsening of the condition.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (arthritis with painful limitation of motion) and 5257 (instability).  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.  Because the Veteran is already in receipt of at least a 10 percent rating throughout the appeal period, a higher rating under Diagnostic Code 5263 is unavailable to the Veteran.

From March 22, 2006 to November 13, 2007

The Veteran was in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for degenerative arthritis of the left knee, due to trauma, supported by x-ray evidence and limitation of motion, from March 22, 2006 to November 13, 2007.

VA treatment records reflect a May 2006 orthopedic consult in which a range of motion from 5 to 100 degrees was measured.  The orthopedist observed stability, moderate grating, and normal alignment.  X-rays showed a vertical sclerotic density resembling a short string of pearls 15 mm in length adjacent to the tibiofibular articulation and outside of the tibia and fibula.  Based on the radiology report, the orthopedist diagnosed the Veteran with osteoarthritis of the left knee.  The Veteran was subsequently fitted for an unloader left knee brace in July 2006.  

The Veteran underwent a VA examination of his left knee in September 2006.  The Veteran reported pain on a daily basis with no flare-ups, ranging from 5/10 to 9/10.  Pain was exacerbated by prolonged standing, prolonged walking, ladder climbing, kneeling, and squatting.  The Veteran reported losing 50 to 60 percent of his work time in construction over the past year due to his knee, and he no longer plays golf or bowls.  The examiner observed a minimal limp, favoring the left leg.  There was no synovitis or particular point tenderness.  The Veteran had a negative McMurray test, negative drawer test, and no gross medial or lateral instability upon stressing.  Extension was to -5 degrees and active flexion was limited to 80 degrees.  The Veteran reported pain as soon as flexion began.  Findings were unaltered by repetition.  There were no further functional impairments due to pain, fatigue, incoordination, or instability.  The examiner noted that the Veteran was able to squat to approximately 115 degrees of flexion, and, based on that observation, opined that the 80 degree flexion is not an accurate reflection of his range of motion.

The Board finds that, for this period, a rating in excess of 10 percent is not warranted.  The Veteran's 10 percent rating for this period is for arthritis due to trauma, supported by x-ray evidence with limitation of motion, and is the maximum rating available for arthritis of single joint under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As to alternative or additional ratings, the Veteran wears a knee brace, but instability testing was consistently negative, and so the Board finds that an additional rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is no record evidence of ankylosis, dislocation or symptomatic removal of the semilunar cartilage.  As to limitation of motion, a higher rating of 20 percent is warranted if extension is limited to 15 degrees or more or if flexion is limited to 30 degrees or less.  During this period, limitation of extension was at no time measured to more than 5 degrees, and flexion was not limited to less than 80 degrees, even ignoring the examiner's suspicion of symptom exaggeration.  An alternative rating based on limitation of motion is therefore not warranted.

The Board recognizes that the Veteran's May 2006 x-rays indicate malunion of the tibia and fibula, which would warrant an alternative rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Malunion of the tibia and fibula is rated at 10 percent with a slight knee disability, 20 percent with a moderate knee disability, and 30 percent with a marked knee disability.  The Board finds that evidence supplied by the VA examinations during this period indicates at most a slight knee disability.  Specifically, the Board notes that the Veteran has minimally limited motion, a minimal limp, and pain exacerbated by prolonged activity, ladder climbing, kneeling and squatting.  Furthermore, the Board notes that the examiner suspected the Veteran of exaggerating his symptoms, and offered a thorough and reasonable explanation for his suspicion.  The Board therefore finds that the Veteran's condition does not warrant a rating in excess of 10 percent under Diagnostic Code 5262, and assigning separate ratings under 5003 and 5262 would consider the same symptomatology and result in unlawful pyramiding.  38 C.F.R. § 4.14. 
 
For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's degenerative arthritis of the left knee, from March 22, 2006 to November 13, 2007.

From November 13, 2007

Since November 13, 2007, the Veteran has been in receipt of a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262, for degenerative arthritis of the left knee, manifested by malunion of the tibia and fibula with moderate knee disability.

The Veteran underwent a second VA examination on November 13, 2007.  The Veteran reported use of his unloader brace, which helps the pain.  He reported not being in constant pain.  Rather, he reported discomfort and pain when he first gets up to walk in the morning, which decreased after about an hour of normal movement.  The pain varies throughout the day, and about once a month the Veteran suffers swelling.  The Veteran reported a single occurrence each of the knee giving way and locking.  The examiner found that the Veteran exhibited pain, a degree of fatigability, weakness, and lack of endurance.  Extension was to 0 degrees, and flexion was to 130 degrees with pain at full flexion.  Moderate patellofemoral crepitus was present.  There was no soft tissue thickening, joint effusion, or localized tenderness.  Patellar alignment and tracking was normal, and there were negative results from ligament testing, Lachman's test, anterior and posterior drawer signs, and varus or valgus laxity.  Hamstring muscle strength was 5/5, and quadriceps muscle strength was 3/5.  The examiner diagnosed degenerative disease of the left knee.

The Veteran underwent a third VA examination in June 2010.  The Veteran reported pain averaging 6-8/10.  Flare-ups were reported three times monthly, lasting 1-2 days, and occasioned by excessive standing, walking, crouching, or rotatory movements.  Pain was normally medial and aching, though sometimes sharp and sticking during flare-ups.  The Veteran reported use of the unloader brace most of the time.  He reported limitation of motion, and when climbing stairs touched each step with both feet.  The Veteran reported intermittent swelling, and locking two to three times weekly.  The examiner found a mild degree of genu varum in the left knee.  Extension of the left knee was to -5 degrees, and flexion was limited to 79 degrees, with motion restricted by pain, stiffness and fatigability, but not weakness or incoordination.  Repetitive movement did not affect limitation of motion.  There was no swelling, but there was crepitus during flexion and extension.  McMurray's sign was positive, but drawer sign was negative.  There was no mediolateral instability at 30 degrees of flexion, and there was no gross clinical instability overall.  The Veteran had a mild left-sided limp, and was independently ambulatory.  The examiner diagnosed osteoarthritis of the left knee.

In April 2012, the Veteran underwent a VA examination of his right knee, which is outside of the scope of this appeal.  The examiner, however, conducted an examination of both knees.  The examiner found that the Veteran stands with 10 degrees of varus in his left knee.  He could only squat to 80 degrees bilateral knee flexion with external support.  Extension of the left knee was to 0 degrees, and flexion was to 115 degrees.  There was no change in motion after repetition, but there was bilateral pain, fatigability, weakness, and a lack of endurance.  Quadriceps and hamstrings strength was 4/5.  There was medial joint line tenderness and mild lateral joint line tenderness.  Patellar alignment was stable with no subluxation.  There was a negative Lachman's test, no varus or valgus laxity, negative pivot shift, and negative anterior and posterior drawer signs.

The Board finds that, for this period, a rating in excess of 20 percent is not warranted.  The Veteran's 20 percent rating for this period is based on malunion of the tibia and fibula with moderate knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262.  The Board recognizes that the Veteran's condition is still productive of the symptoms rated 10 percent under Diagnostic Code 5003 for the prior stage, but assigning separate ratings under 5003 and 5262 would consider the same symptomatology and result in unlawful pyramiding.  38 C.F.R. § 4.14.

As to a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262, a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee disability, and a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion and requiring a brace.  Although the Veteran wears a brace, there is no evidence in the record of nonunion of the tibia and fibula with loose motion.  Furthermore, the VA examinations consistently show that the Veteran is able to ambulate on his own, that his muscle strength varies between 3-5/5, and that his motion is minimally limited.  Patellofemoral crepitus was noted as moderate.  There was no soft tissue thickening, joint effusion, or localized tenderness, and a mild genu varum was observed.  The Veteran's limp was noted as mild.  The Board finds that this evidence indicates a moderate disability of the left knee, as opposed to a marked disability warranting a higher rating, because at most the symptoms are described as moderate in nature.  The Board therefore finds that a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262 is not warranted.

As to alternative or additional ratings, there is no record evidence of ankylosis.  The Veteran wears a knee brace, but instability testing was consistently negative, and so the Board finds that an additional rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  There was a positive McMurray's test, which suggests a tear in the Veteran's meniscus.  Torn menisci, however, are rated at a maximum of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5258, and the Veteran is already in receipt of a 20 percent rating for this period.  Furthermore, assigning separate ratings under 5258 and 5262 would consider the same symptomatology and result in unlawful pyramiding.  38 C.F.R. § 4.14.  As to limitation of motion, a higher rating of 30 percent is warranted if extension is limited to 20 degrees or more or if flexion is limited to 15 degrees or less.  During this period, limitation of extension was at no time measured to more than 0 degrees, and flexion was not limited to less than 79 degrees.  An alternative rating on the basis of limitation of motion is therefore not warranted.

For these reasons, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's degenerative arthritis of the left knee, from November 13, 2007.

Extraschedular Rating

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, stiffness, fatigability, limping, difficulty with stairs and ladders, limitation of motion, and decreased muscle strength, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left knee is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

The Veteran seeks service connection for a disorder in his right shoulder.  The Veteran initially claimed that his shoulder condition was secondary to his service-connected degenerative arthritis of the left knee.  In his March 2009 substantive appeal, the Veteran stated that he dislocated his shoulder in service when he fell and suffered a stress fracture in his left femur.  The Veteran stated it was popped back in place at the time, but has since resurfaced.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that the Veteran suffered a stress fracture of his left femur after a fall in August 1970.  The Veteran was treated several times for his leg, through February 1971.  The leg injury was noted on his November 1971 separation examination.  Throughout this period, there is no indication of any complaints of or treatment for symptoms of the shoulder

VA treatment records show that the Veteran sought treatment for right shoulder pain in February 2006.  At that time, the Veteran reported that his shoulder pain began when he started doing push-ups.  The Veteran reported pain on internal rotation and against resistance.  The Veteran was diagnosed with right shoulder rotator cuff tendonitis at a May 2006 VA orthopedic consultation.  A June 2006 VA physical therapy record shows a diagnosis of a rotator cuff sprain or strain.

The Veteran underwent a VA examination in November 2007.  The Veteran reported constant pain in the right shoulder beginning two or three years prior to the examination.  He reported that at the time of the examination, there was not constant pain, but pain on lifting hand weights, and discomfort lying on his right side.  Repetitive activities, such as using a wrench, also caused pain.  The examiner diagnosed degenerative arthritis of the right shoulder.  The examiner opined that the Veteran's shoulder condition is not in any way related to the Veteran's in-service fall or the arthritis of his left knee.  The Board notes that the examiner's opinion refers to the Veteran's left shoulder, but in the context of the full examination report it is clear that the examiner was writing in reference to the right shoulder.

The Veteran underwent a second VA examination in April 2012.  The Veteran reported that his shoulder pain had existed since he dislocated it when he hurt his left leg in military service, and that the shoulder became worse in the 1990s.  The Veteran reported that he is no longer able to raise his right arm above his head.  The examiner found mild atrophy of the right deltoid, and a positive impingement maneuver with pain and limitation on cross-chest forward elevation.  The examiner diagnosed degenerative arthritis of the right shoulder.  The examiner opined that there was no reason to believe that the Veteran's right shoulder condition was secondary to or aggravated by the Veteran's left knee.  The examiner stated that there was no prior history in the claims file of any shoulder condition during service, and symptoms did not appear until well after service was completed.

The Veteran has provided two letters dated August 2012 from his private physicians.  Both of these letters state that the Veteran's shoulder pain is the result of the 1970 stress fracture in his left femur.  Both letters, however, mention the shoulder in passing, and are primarily concerned with the Veteran's back condition not subject to this appeal.  Neither letter provides a rationale for the opinion stated.

The Veteran returned to the April 2012 VA examiner in August 2012.  The examiner repeated his opinion, and stated that the Veteran's private opinions were not explained in the context of medical records or detailed examination review.  The examiner further stated that the private physicians did not describe any physical findings to support his opinion.

As to direct service connection, the Board does not find the Veteran's statement that he dislocated his shoulder in service creditable.  The Veteran's statements about the origin of his shoulder condition have been inconsistent.  The Veteran reported to his VA orthopedist in February 2006 that his shoulder began to give him trouble when he recently began doing pushups.  At his November 2007 VA examination, the Veteran reported that his shoulder pain began two or three years prior.  At his April 2012 VA examination, the Veteran reported that he had suffered pain ever since he dislocated his shoulder in service, though the pain substantially worsened in the 1990s.  In contrast, the Veteran's service treatment records reflect notes from multiple treatments for the Veteran's left leg over the course of six months which never make mention of a dislocated shoulder, or any shoulder pain at all.  The Board finds the documented evidence of the service treatment records more probative than the Veteran's inconsistent statements.  The Board therefore finds that the evidence weighs against a finding that Veteran's right shoulder condition is caused by or related to service.

As to secondary service connection, the Board finds the VA examiner's opinion highly probative.  The examiner, who also provided examinations of the Veteran's left knee, based his opinion on a thorough physical examination, and provided a convincing opinion that the Veteran's left knee condition has nothing to do with his right shoulder condition.  Neither the Veteran nor his private physicians have explained a mechanism by which arthritis of the left knee could cause or aggravate an injury to the right shoulder.  Rather, all make conclusory statements that they are related, without explaining how.  The Veteran has not asserted, and the record does not show, that he has sustained a post-service fall because of his service-connected knee that has resulted or aggravated the claimed shoulder disability.  The Board therefore finds that the evidence weighs against a finding that Veteran's right shoulder condition is caused by or related to his service-connected degenerative arthritis of the left knee.

For these reasons, the Board finds that evidence weighs against a finding that the Veteran's right shoulder disorder is caused by or related to the Veteran's service-connected degenerative arthritis of the left knee, or service.  Service connection must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 10 percent for degenerative arthritis of the left knee from March 22, 2006 to November 13, 2007 is denied.

A rating in excess of 20 percent for degenerative arthritis of the left knee from November 13, 2007 is denied.

Service connection for a disorder of the right shoulder, to include as secondary to service-connected degenerative arthritis of the left knee, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


